Appellate Case: 21-9576    Document: 010110698618        Date Filed: 06/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 17, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  MAURICE LAMAR BARCLAY,

        Petitioner,

  v.                                                           No. 21-9576
                                                           (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       Maurice Lamar Barclay, proceeding pro se, filed a petition for review of the

 agency’s decision denying his application for cancellation of removal. The

 government filed a motion for remand (the “Motion”). Mr. Barclay filed a response

 in opposition, an amendment to his response, and a supplement to his response.

 Upon consideration, we grant the Motion, as modified by this order and judgment.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9576    Document: 010110698618      Date Filed: 06/17/2022    Page: 2



       We vacate the order filed by the Board of Immigration Appeals (the “BIA”) on

 September 10, 2021. We fully remand this matter to the BIA to consider the issue

 raised in the Motion. It may also consider any other issues it deems necessary and

 appropriate.

       We grant Mr. Barclay’s motion for leave to proceed on appeal without

 prepayment of costs or fees, and we deny as moot his second motion to appoint

 counsel. We dismiss the petition for review. A copy of this order shall stand as and

 for the mandate of this court.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           2